

115 SRES 197 IS: To provide sufficient time for legislation to be read.
U.S. Senate
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 197IN THE SENATE OF THE UNITED STATESJune 21, 2017Mr. Paul submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONTo provide sufficient time for legislation to be read.
	
 That(a)it shall not be in order for the Senate to consider any bill, resolution, message, conference report, amendment between the Houses, amendment, treaty, or any other measure or matter until 1 session day has passed since introduction for every 20 pages included in the measure or matter in the usual form plus 1 session day for any number of remaining pages less than 20 in the usual form.
 (b)(1)Any Senator may raise a point of order that consideration of any bill, resolution, message, conference report, amendment, treaty, or any other measure or matter is not in order under subsection (a). No motion to table the point of order shall be in order.
 (2)Paragraph (1) may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. All motions to waive under this paragraph shall be debatable collectively for not to exceed 3 hours equally divided between the Senator raising the point of order and the Senator moving to waive the point of order or their designees. A motion to waive the point of order shall not be amendable.
 (3)This resolution is enacted pursuant to the power granted to each House of Congress to determine the Rules of its Proceedings in clause 2 of section 5 of article I of the Constitution of the United States.